         Case 1:19-cr-00230-ABJ Document 1-1 Filed 10/12/18 Page 1 of 17



                                   STATEMENT OF FACTS

       Leading up to Monday October 8, 2018, a task force officer (“UC”) with the Metropolitan

Police Department-Federal Bureau of Investigation (“MPD-FBI”) Child Exploitation Task Force,

operating out of a satellite office in Washington, D.C., was acting in an undercover capacity

conducting online operations. In that capacity, the UC posted numerous online bulletin messages

on a specific social media forum known to the UC as an anonymous website where users discuss

and trade child pornography. This forum is a free online chat website that allows users to socialize

with others without the need to register their identity. The service randomly pairs users in one-on-

one chat sessions where they chat anonymously using the names “You” and “Stranger.” Users type

in search words, which the site uses to pair them with random strangers who typed in the same

search words. In this investigation, the UC used the following search words; “Sister,” “girls,”

“taboo,” “boys,” “perv,” “mom,” “pre,” “kik,” “niece,” “sex,” and “daddy.” The site paired the

UC with only those users who typed in those search words.

       On Monday October 8, 2018, the UC entered the website and sent a message to several

users with the search terms listed above. The message read, “Incest dad at home with niece and

daughter today (October 8, 2018) any other dads in the same boat? Or any others watching really

yng 1 today??? KIK: xxxxxx” (UC provides KIK 2 name). The UC only posted the message and

only responded if a user contacted his KIK account. No text exchanges occurred on the original

forum website.



1
  “Yng” is a text abbreviation known to the UC to be used for the word “young,” referring to
young children. All text abbreviations and typographical errors contained in quoted text
language are original.
2
  KIK is a free mobile messaging application that allows users to exchange messages and other
content, including images and videos, either privately or in a group. The application allows users
to create a KIK screen name by which they are identifiable and searchable to other users, as well
as a display name, which is also visible to other users.
                                                 1
        Case 1:19-cr-00230-ABJ Document 1-1 Filed 10/12/18 Page 2 of 17



       On Monday October 8, 2018, an individual using the KIK name, “pokerdaddyp,” with a

display name of “Bob Thursting,” subsequently identified as the defendant, Douglas Michael

Lankford, contacted the UC’s KIK account. The following is an exceprt of the initial private KIK

chat messages between the UC and Lankford:


       Lankford: Hi

       Lankford: I’m home with a kid

       UC: Nice

       UC: Same here

       UC: 3 and 8

       UC: Yours

       Lankford: 15 months and 3

       Lankford: Active?

       UC: Mmmmmmm

       UC: Yes, but not fully

       Lankford: How active

       UC: Touch lick and cum on the 8 yo when she is asleep. The 3 yo just turned 3 so I put the
       tip in her mouth she also jerks me and I rub my head against her cunny

       UC: U

       Lankford: Just oral

       UC: She is safe because she cant really talk yet

       UC: Nice

       UC: Im 33 va area




                                                2
             Case 1:19-cr-00230-ABJ Document 1-1 Filed 10/12/18 Page 3 of 17



           During the course of the ensuing messaging exchange, Lankford the UC via KIK a live

camera image depicting the legs of what appeared to be a toddler-aged child. The child is depicted

wearing tan shorts.

           Lankford informed the UC during the chat that he was a 42 year-old male, residing in

Florida. The UC and Lankford continued to communicate via KIK instant messenger. Lankford

informed the UC that he is sexually active with his own minor children and runs a KIK chat group

in which the participants are fathers who engage in sexual activity with their children. Lankford

purported to “vet” the participants to determine whether they were permitted to participate in the

KIK group. Specifically, the following exchange occurred:


           Lankford: I have a Kik group for active dads too.

           UC: [The UC sent an image to Lankford of his purported 8 year-old daughter, depictin the
           child’s upper leg.] 3

           UC: Nice are most real?

           Lankford: All are…it the don’t get in

           UC: Nice!

           Lankford: Or… They don’t get in

           Lankford: [Sent the UC an image depicting a blue box with the message, “Image not
           available” written in the box]

           Lankford: This is one

           UC: Divorced here with shared custody

           Lankford: She’s 6 and sucks like a champ

           UC: Says image not available?

           Lankford: Single dad full custody

3
    The image did not depict a real child. No image sent by the UC during the ensuing chat depicted a real child.

                                                            3
         Case 1:19-cr-00230-ABJ Document 1-1 Filed 10/12/18 Page 4 of 17



       Lankford: Hang on

       UC: Ok

       UC: Damn your lucky

       Lankford: [Sent the UC an image depicting a clothed prepubescent child kneeling on one
       knee and looking at the camera.]

       UC: Oh yeah she is sexy

       Lankford: Yours sucks?

       UC: The little one does yes, I have put my cock on the older oneslips in a deep sleep

       UC: U play with both

       Lankford: Yes not much with the younger one though

       UC: Cool

       Lankford: Which ones is with you now

       UC: 8 yo

       UC: What about u?

       Lankford: Both

       UC: Nice!

       Lankford: I added you to the group

       UC: Thanks man

       The UC continued to chat with Lankford on KIK messenger. Lankford added the UC to

the KIK group referenced, for which Lankford was a group administrator. Administrators and

owners of KIK groups have the authority to add and remove members from the group. While

participating in the KIK group, the UC had a brief conversation with Lankford and another KIK

user, who was using the KIK name “pmangop” and had a display name of “Peter Mango.” During

the course of the group chat, “pmangop” stated that he is the father of a 5 year old daughter, and

                                                4
          Case 1:19-cr-00230-ABJ Document 1-1 Filed 10/12/18 Page 5 of 17



but that she was not currently with him. The UC was in the KIK group for a short amount of time

before being removed by Lankford from the group.

        The UC continued to communicate with Lankford in KIK private chat. The UC also had a

brief private chat with “pmango.” The following is a portion of the chat between the UC and

Lankford:

        Lankford: Hey no one will do anything until meout the owner says its ok

        UC: Ok cool

        Lankford: Can you show me your active? 4

        UC: Yeah, what kind of pics u have from the past?

        Lankford: Hang on

        UC: ok

        Lankford: [Lankford sent the UC an image depicting a toddler girl sleeping on her side,
        with an adult male’s penis resting on the child’s shoulder.]

        UC: She is cute!

        Lankford: [Lankford sent the UC an image depicting a female’s bare breast. There is no
        face visible in the photo and the breast is developed.]

        Lankford: 13 yo

        UC: [UC sent an image of his purported daughter with her shirt raised to Lankford]

        UC: Had to take that quick

        Lankford: Can you pull her pants down

        UC: Let me try I have to be careful lol with her anyway

        UC: When the 3 yo is here its free game

        Lankford: Where’s the 3 yo?


4
 The UC understood from training and experience that by “active,” Lankford was inquiring whether the UC was
sexually active with his purported daughter.

                                                      5
         Case 1:19-cr-00230-ABJ Document 1-1 Filed 10/12/18 Page 6 of 17



       UC: What others u have of yours

       UC: with ex

       Lankford: When do you get her again

       Lankford: [Lankford sent the UC an image again depicting the same blue box with the
       message, “Image not available.”]

       UC: Its random with her but usually with her its like every two weeks or so

       UC: That didn’t come through

       Lankford: Ok… Hang on

       Lankford: [Lankford sent the UC an image depicting a prepubescent girl lying on her
       stomach on a blue and white comforter, wearing only underwear and a T shirt.]

       During the course of the chat, Lankford continued to request the UC send him explicit

images of the UC’s daughter. Lankford stated, “Can you put your dock[sic] on her lips.” During

the course of the chat, the UC asked Lankford if Lankford could send the UC a picture of Lankford

holding up three fingers next to the same comforter seen in the image described above depicting a

child on a blue and white comforter. Lankford informed the UC that he was not at that house, and

instead sent the UC a live camera image of Lankford holding up three fingers in front of a clothed

toddler. The toddler’s face was not visible in the photo. Lankford later sent a live picture image of

himself holding up his fingers near the feet of what he stated was his 15-month-old child.

       During the course of the chat the UC asked Lankford, “what else u have of the 3 yo.”

Lankford responded, “That’s it for now… Needed to know your active.” Lankford informed the

UC that the KIK group he runs has 40 members with ages of kids “ages from under 1 to 15.”

       The conversation ended on October 8, 2018, and resumed again on October 10, 2018, when

the UC contacted Lankford. Lankford stated that he did not remember the UC, as he talked to “20

guys in the past 2 weeks” and “only 4” people were admitted to Lankford’s KIK group. The UC



                                                 6
        Case 1:19-cr-00230-ABJ Document 1-1 Filed 10/12/18 Page 7 of 17



refreshed Lankford’s memory that the UC was a father of an 8-year-old and had a 3-year-old niece.

The chat then continued.

       Lankford stated that he was at work and would be home at 7 p.m. Lankford asked the UC,

“Will you have either one tonight,” referring to the UC’s purported daughter and niece. Later in

the chat, the UC informed Lankford that he would have his 8 year-old daughter with him once he

arrived home from work.

       The UC and Lankford also had further discussion about the KIK group that Lankford runs.,

including extensive discussion about what “proof” the UC would have to provide to confirm he

was “real” and “active” with his niece and daughter. Lankford inquired how “active” the UC was

with each child and indicated that, with respect to his own child, “Mine only oral for now.”

Lankford informed the UC that, “if your just here to get pics we can go ahead and stop.” Lankford

continued to inquire when the UC would have access to his daughter and niece, asking for example,

“How often in the 3yo be with you.” The UC confirmed with Lankford that he would have access

his 3 yo niece after work. The conversation continued as follows:

       Lankford: Anyway you can try to get her. That would def get you in

       UC: What do I need to do

       Lankford: Not s lot just need to know what you say she does is true…just a minute or so

       …

       Lankford: The 8 yo should be fucking now

       …

       Lankford: If you decide tonight you want in let me know

       UC: What exactly will I have to do to get in

       Lankford: Let me ask you this…



                                               7
         Case 1:19-cr-00230-ABJ Document 1-1 Filed 10/12/18 Page 8 of 17



       Lankford: If you were in the group… Would you want me to let people in who say they
       are active but don’t offer proof?

       UC: Let me ask you this. What have u done to show that u go live with anyone?

       Lankford: I’m keeping my members safe side, I won’t jeopardize that.

       Lankford then informed the UC that he is “not a cop” and asked, “How much are you

willing to do it I [prove] I’m not a cop.” Lankford then pressed the UC about when he would have

access to his three-year-old niece. When the UC confirmed he would have access to his niece, he

asked Lankford, “What exactly do you need to see before inviting me into this group? And do u

have any sample of what u want to see? I got a pic from you of a persons cock near a girls

shoulder.” The following response ensued:

       Lankford: Just enough to know she is truly active

       UC: What about a pic like u sent?

       Lankford: Lets start with what you’re comfortable with

       Lankford: and will go from there

       UC: I raised her shirt the other day. Did it live to. I have no problem with stuff with the
       3 yo may not show her face right away just want to know what u want to get me in.

       Lankford: Pulling up her shirt doesn’t prove she’s active. I don’t expect you to show either
       your face or hers.

       UC: What do u need her to do?

       Lankford: Can you put something over her eyes and put your dick in her mouth.


       Lankford and the UC continue to chat, and Lankford asked the UC several questions about

his abuse of his daughter. Lankford asked the UC, among other things, how much of the UC’s

penis would fit in the three-year-old’s mouth, whether the UC was “going to fuck hert eventually,”

whether the child cried during the abuse, and whether the UC would “cum” in the child. Lankford



                                                8
         Case 1:19-cr-00230-ABJ Document 1-1 Filed 10/12/18 Page 9 of 17



informed the UC that when abusing his own child he “cums” “in her mouth. Love to see it run

out.” Lankford also surmised that he believed that the UC’s eight-year-old daughter “knows your

doing it” and asked how the child reacted to the abuse.

       Lankford continued to ask additional details about the UC’s abuse of his purported

daughter and niece. Lankford inquired where the UC “rubs” his daughter, whether the UC ever

“put your dick on her lip?” and whether the child “ever spread her legs a little?” Lankford told the

UC, “Dude she’s liking it… you should open her mouth and put the head in.” Lankford stated,

“Tonight if she’s there run your dick on her lips deer if she opens her mouth…Might even want to

whisper something like open for Daddy….Bet she opens and you get a bj.”

       During the course of the chat Lankford offered to show the UC proof that he was not law

enforcement once he was home. Later in the chat, Lankford informed the UC that he was at his

home. The UC told Lankford that he was home with his eight-year-old daughter, but did not have

his three-year-old niece due to her being sick. In the ensuing exchange, Lankford sent the UC

images depicting child pornography as follows:

       Lankford: [Lankford sent the UC an image depicting a prepubescent female child naked

       with her legs spread. The child’s bare vagina is exposed. The focus of the image is on the

       child’s vagina.]

       UC: Mmmm

       UC: Which one is that

       Lankford: Can you get her to take the blanket down

       Lankford: She’s 5

       UC: Let me see what I can do

       UC: Have to wait till she is knocked out to open her pussy



                                                 9
Case 1:19-cr-00230-ABJ Document 1-1 Filed 10/12/18 Page 10 of 17



Lankford: I know

UC: Any of that girls little buds

UC: Who is she

Lankford: Does she ever go Topless around you?

Lankford: I don't keep a lot in my phone

Lankford: No need to, I got her on the group and get it almost anytime

UC: I understand cool she looks sexy

UC: She did when she was younger

Lankford: [sent the UC a blank image]

Lankford: 13 yo

UC: Didn’t come through

Lankford: [Lankford sent the UC a close up image depicting a bare vagina, which Lankford

described as a “13 yo”]

UC: What do u have of the youngest ?

Lankford: Did u you get her to take the blanket down

UC: Hang on

UC: [UC sent Lankford an image of his purported daughter depicting the buttocks]

UC: Her butt

UC: She she is on her side

Lankford: Does she take a bath

UC: Sometimes

UC: Mostly shower

Lankford: Will she shower tonight



                                        10
Case 1:19-cr-00230-ABJ Document 1-1 Filed 10/12/18 Page 11 of 17



UC: I’m not sure

Lankford: What are you wearing

UC: Still have work clothes on

UC: Is that 5 yo the youngest

Lankford: Not the youngest in the group no

UC: Mmmm

UC: That’s great

Lankford: There's a couple babies

UC: I love that

UC: What are the pics of

Lankford: What do you mean

UC: What kind of pics do the dads share of the babies

Lankford: Same thing you do with the 3 yo

Lankford: Sometimes sitting on a cock naked

UC: That’s hot

Lankford: Can you put on him shorts and get her to sit on your lap

Lankford: Gym

UC: Sure , give me a minute can u send like 2 of that girl of one of the younger while I

get her to do this

Lankford: I don't have any of the babies

UC: Anymore of the 5 yo

UC: Or similar age

Lankford: Yes a few



                                       11
Case 1:19-cr-00230-ABJ Document 1-1 Filed 10/12/18 Page 12 of 17



UC: Cool

Lankford: You get busy changing

UC: I will

UC: [Sends image of purported daughter depicting the child’s torso]

UC: She was like what are u doing lol

Lankford: Is she topless

UC: I pulled her tank top down she pulled the blanket up lol

UC: U find the few pics

Lankford: Did she laugh

UC: Yeah lol

Lankford: [Sent the UC an image depicting a very young toddler/infant’s bae vagina being

spread opened by an adult’s fingers.]

Lankford: Told you she wants it

UC: You might be right

Lankford: Did you get it below her nipples

UC: Nice lil clit

UC: How old is that one

UC: Any of her body

Lankford: 3 or 4

Lankford: No

UC: Nice !

UC: Ok

Lankford: You in gym shorts



                                        12
Case 1:19-cr-00230-ABJ Document 1-1 Filed 10/12/18 Page 13 of 17



UC: No I thought u wanted her in gym shorts lol

Lankford: Is she

UC: Yes

Lankford: Show me see if she'll spread her legs

UC: Let me see what I can do

UC: Hang on

UC: Did u find the other pic u said u had

Lankford: Not yet

UC: Ok

Lankford: I'm looking

UC: Ok

UC: [Sent an image of purported daughter]

UC: Tried to get under there she was like what are u doing lol

Lankford: Can you sit beside her in a pair of shorts and no underwear

UC: Damn I’m out of breath

UC: Yeah

Lankford: Why?

UC: Can u send the other one , give me some motivation

UC: She was wrestling with me

UC: I’m going to ha e to put them on and carefully take them off

Lankford: What do you mean

Lankford: [Sent the UC an image of a prepubescent girl wearing panties and a T shirt]

Lankford: 5yo



                                       13
Case 1:19-cr-00230-ABJ Document 1-1 Filed 10/12/18 Page 14 of 17



UC: Nice !

Lankford: Can you do live video

UC: When she is out I can

UC: Maybe I’ll do that in exchange for a few more of her

Lankford: Ok, you going to give her something

UC: Yes that’s the only way

UC: What else u have of her , any of her buds

Lankford: I think you've seen that one

UC: Hmm don’t remember seeing her too half

UC: Too

Lankford: Hang on

UC     Ok

Lankford: [Sent the UC an image of a prepubescent girl lying on her back shirtless]

Lankford: That's all

UC: Yeah she is really sexy

UC: Ok making her a drink then I’m going to shower and change

Lankford: See if you can get one of her buds

UC: And take the pic with her with my pants down

UC: Ok I will

Lankford: With your dick out?

UC: Yes

Lankford: Will she freak

Lankford: Phone call..... B rb. Send it when you get it



                                         14
Case 1:19-cr-00230-ABJ Document 1-1 Filed 10/12/18 Page 15 of 17



Lankford: Back

Lankford: You here

Lankford: Dude?

Lankford: Have a great life

UC: Sorry ex came back because my daughter left her book bag in her car. We ended up

getting into a fight and it got late.

Lankford: Where are you now

UC: Work

UC: U

Lankford: Ok my way to the office

UC: Ok

Lankford: Will you be with her tonight

UC: I’m not sure got into it really bad last night so I’m guessing no

UC: But I’ll let u know

Lankford: So you won't have either of them tonight

UC: Probably not

Lankford: When do you think you'll get them again

UC: I’m not sure , she is such a bitch. This happens from time to time

Lankford: Ok... Will let me know

UC: I will thanks




                                         15
        Case 1:19-cr-00230-ABJ Document 1-1 Filed 10/12/18 Page 16 of 17



       On October 10, 2018, the FBI sent an emergency disclosure request to KIK for subscriber

identification and IP access logs associated with username “pokerdaddyp.” KIK responded by

providing an unconfirmed email address of pmangoo@yahoo.com, and IP logs spanning

September 10, 2018, through October 10, 2018. Examination of these logs yielded multiple

Verizon Wireless IPs and a consistently used Spirit Communications IP address.

       FBI sent an emergency disclosure request to Verizon Wireless requesting the telephone

number and associated subscriber information linked to two IP addresses described in the

paragraph above used on October 10, 2018. Verizon’s response identified the associated telephone

number as XXX-XXX-0388, and the subscriber as Douglas M. Lankford of                          .

       Upon receipt of this information, an analyst at FBI used available open source and law

enforcement sensitive databases to fully identify Douglas Michael Lankford (DOB:

XX/XX/XXXX; SSN: XXX-XX-XXXX), as residing at                                                  .

Lankford has no identifiable criminal history, however he was previously the subject of an FBI

investigation related to the trading of and soliciting the production of child pornography. A

Google+ account (User ID 108265569169909514186) in the name “Douglas Lankford” and a

Twitter account (Username “MikeLankford12”) in the name “Mike Lankford” were also linked to

the aforementioned Verizon Wireless telephone number.

       Lankford’s wife was identified as Sheila Winders Lankford, and his daughter was

identified as Sara Beth Lankford Transue. Sara has three sons aged 9 years, 3 years and 1 year

old.




                                              16
       Case 1:19-cr-00230-ABJ Document 1-1 Filed 10/12/18 Page 17 of 17



                                           Respectfully submitted,


                                           ____________________________________
                                           Timothy Palchak
                                           Detective
                                           Metropolitan Police Department


Subscribed and sworn to before me this ___ day of October 2018.




__________________________________
The Honorable Deborah A. Robinson
United States Magistrate Judge




                                             17
